DETAILED ACTION
This action is in response to the application filed 15 June 2020.
Claims 1–21 are pending. Claims 1, 8, and 15 are independent.
Claims 1–21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statements
The information disclosure statement filed 15 June 2020 has been considered by the examiner.
The information disclosure statement filed 29 July 2020 fails to comply with the provisions of 37 C.F.R. § 1.98(b)(1) because it does not identify the patent by its patent number and issue date. Examiner assumes Applicant intended to list US 9,292,797 B2, issued 22 March 2016, having application number 13/714,667, filed 14 December 2012. This reference was previously cited on the IDS filed 15 June 2020.
Claim Rejections—35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 7, 8, 12, 14, 15, 19, and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Symington et al. (US 2009/0249182 A1) [hereinafter Symington].
Regarding independent claim 1, Symington discloses [a] method for generating an entity recognition model, by a processor, comprising:	receiving a data set and a plurality of entity types, wherein the data set includes a plurality of entity references; Human annotated text documents, having entities annotated with an entity type (Symington, ¶¶ 35, 52–54).	dividing the plurality of entity types into a plurality of entity type groups; The entity types are divided into a plurality of subsets (Symington, ¶ 52).	dividing the data set into a plurality of data subsets, wherein each of the plurality of data subsets is associated with a respective one of the plurality of entity type groups; Training documents having only entity types corresponding to each subset of entity types are created from the human annotated text documents (Symington, ¶¶ 13, 53).	training a plurality of entity recognition models, wherein each of the plurality of entity recognition models is trained based on a respective one of the plurality of entity type groups and a respective one of the plurality of data subsets; and Entity tagging modules [entity recognition models] are trained using their corresponding training documents (Symington, ¶¶ 13, 54).	generating a combined entity recognition model based on the plurality of entity recognition models. The entity tagging modules are combined into a cascading entity tagging model (Symington, ¶ 54).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Symington further teaches:	wherein the combined entity recognition model is generated based on only selected ones of the plurality of entity recognition models. The recognized entities may be limited to only selected types of entities (Symington, ¶ 38).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Symington further discloses:	wherein the plurality of entity references in the data set are tagged with entity types. The entities in the data are annotated with an entity type (Symington, ¶ 35).
Regarding dependent claim 8, this claim recites limitations similar to those of claim 1, and is rejected for the same reasons. Symington further discloses a processor executing instructions stored in a memory device in ¶ 30.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 5, and is rejected for the same reasons.
Regarding dependent claim 14, this claim recites limitations similar to those of claim 7, and is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations similar to those of claim 1, and is rejected for the same reasons. Symington further teaches a non-transitory computer-readable storage medium in ¶ 31.
Regarding dependent claim 19, this claim recites limitations similar to those of claim 5, and is rejected for the same reasons.
Regarding dependent claim 21, this claim recites limitations similar to those of claim 7, and is rejected for the same reasons.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 2–4, 6, 9–11, 13, 16–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Symington in view of Zhang et al. (“Designing metaschemas for the UMLS enriched semantic network”) [hereinafter Zhang].
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated. Symington teaches grouping entity types, but does not expressly teach doing so based on correlations between the types. However, Zhang teaches:	further comprising determining correlations between at least some of the plurality of entity types based on the data set. A data set comprising a number of semantic types [entity types] (Zhang, p. 433, left column) is partitioned into metaschema comprising a number of meta-semantic types [groups of entity types] (Zhang, p. 434, p. 437). The groups are made based on connections [correlations] between the semantic types (Zhang, p. 437).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Symington and Zhang. Doing so would have been a matter of simple substitution of one element (manually defining the groups) for another (defining the groups based on connections between the types in a graph) to obtain a predictable result (training models for recognizing entity types wherein the models are based on groups of entity types determined using the connections between types).
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Symington/Zhang further teaches:	wherein the dividing of the plurality of entity types into the plurality of entity type groups is based on calculated scores associated with said determined correlations. The partitions/groups are created based on the relationships between the semantic types and a set of rules (Zhang, p. 440, left column).
Regarding dependent claim 4, the rejection of parent claim 2 is incorporated and Symington/Zhang further teaches:	wherein the dividing of the plurality of entity types into the plurality of entity type groups is based on a graph partitioning algorithm applied to a graph composed based on said determined correlations. The groups are formed by partitioning a graph of semantic types (Zhang, p. 437).
Regarding dependent claim 6, the rejection of parent claim 5 is incorporated and Symington/Zhang further teaches:	wherein each of the plurality of entity types is covered by only one of the selected ones of the plurality of entity recognition models. Each semantic type belongs to only one partition (Zhang, p. 436, left column).
Regarding dependent claim 9, this claim recites limitations similar to those of claim 2, and is rejected for the same reasons.
Regarding dependent claim 10, this claim recites limitations similar to those of claim 3, and is rejected for the same reasons.
Regarding dependent claim 11, this claim recites limitations similar to those of claim 4, and is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 6, and is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 2, and is rejected for the same reasons.
Regarding dependent claim 17, this claim recites limitations similar to those of claim 3, and is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations similar to those of claim 4, and is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 6, and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176